CORRECTED NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
The application has been amended as follows: 
Amend claim 1 as follows and ALLOW: 
“A method of activating T lymphocytes in a subject, comprising administering to a subject in need thereof a composition comprising silica 
ALLOW claims 1-2, 10-11, 13, 22-23, 27-29, 31-34 and 49-50.
CANCEL claims 3-6, 8, 14-15, 17-21, 30, 35-37 and 40-41.
Reasons for Allowance
The claimed invention is drawn to a method of activating CD4 and/or CD8 T lymphocytes in a subject in need thereof, comprising the administration of a composition comprising nanosilica particles having a mean diameter of between 0.5 and 5 nm, wherein the activation is characterized by an increase in expression of CD69 and/or CD25.  A variety of prior art teach the administration of nanosilica particles to activate CD4 and/or CD8 T lymphocytes.  However, Applicant has persuasively demonstrated criticality of the claimed particle size range of 0.5 to 5 nm.  Specifically, it is only this size particle that results in an increase in expression of CD69 and/or CD25 by the T lymphocytes, which would not have been expected based on the prior art.  Indeed, as demonstrated by Brandenberger et al (Particle and Fibre Toxicology 10:26, 2013), “apparent increases of CD69 expression of CD4+ T cells… were not statistically significant” (Page 5 of 16, Column 2; see also Figure 9A) following administration of PEG-coated silica nanoparticles, wherein the size of the SNPs are 30 nm and the size of the PEG-coated SNPs are 90 nm, to “an OVA-induced murine model of asthma” (Page 2 of 16, Column 2; see also Table 1).  Since the claims, as amended, are considered to be commensurate in scope with this unexpected and critical range, the previous rejection has been overcome and the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611